ORDER
PER CURIAM.
On consideration of appellant’s petition for rehearing or rehearing en banc, the opposition thereto, the motion of D.C. Law Students In Court Program, Inc., et al., for leave to file the lodged brief as amici curiae in support of petition, appellee’s opposition thereto, and the response of amici curiae to the opposition, it is
ORDERED that the motion of D.C. Law Students In Court Program, et al., is granted and the Clerk is directed to file their lodged brief as amici curiae in support of petition. It is
FURTHER ORDERED that appellant’s petition for rehearing is granted to the extent that this court’s opinion filed April 26, 2001, is amended to read as follows:
3 D.C. Code §§ 45-2501 to -2594 (1996 & Supp.2000).
On appeal, Harkins does not pursue any argument that he was a “tenant”, as that term is defined under the Rental Housing Act, and raises no other argument predicated on the Act. Therefore we do not reach the question of what impact the Rental Housing Act would have on the eviction of a similarly situated occupant in a facility classified as a “housing accommodation” under section 45-2503(14) of the Act.
It is FURTHER ORDERED that the petition for rehearing en banc is denied without prejudice to the filing of a petition for rehearing en banc directed to the opinion as amended by this order.